Citation Nr: 1218654	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-15 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to apportionment of the Veteran's compensation benefits.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from December 1970 to May 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2008 Special Apportionment Decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the appellant's claim, as the Veteran's 
ex-spouse, for an apportionment of his benefits.

The Veteran requested a hearing on this matter in July 2007, but later cancelled that request in February 2008.  The appellant ex-spouse participated in an informal conference in February 2009, in lieu of a hearing.

The Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


REMAND

This appeal concerns a claim for apportionment of benefits under Chapter 53 of Title 38 of the United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2011), the Veterans Claims Assistance Act of 2000 (VCAA), do not apply to claims for benefits provided under chapters other than Chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  That is, the VCAA does not apply to decisions regarding how benefits are paid; however, VA rules do include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102; Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding that the notice and duty to assist provisions of the VCAA do not apply to Chapter 53 waiver of recovery matters, as Chapter 53 already contains its own notice provisions). 

A claim for an apportionment is a "contested claim" and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102.  Not all of the applicable contested claims procedures were followed in this case, however.  Specifically, there is no indication the content of the appellant's substantive appeal was furnished to the Veteran, as appellee, in accordance with the provisions of 38 C.F.R. § 19.102.  Also, there is no indication he was notified of the hearing that was scheduled for February 2009, although the appellant ex-spouse subsequently elected to participate in an informal conference instead.  See 38 C.F.R. § 20.713.  Thus, this must be remedied on remand.

In addition, there are other matters that need addressing before a decision may be made by the Board in this appeal.  

A Veteran's benefits may be apportioned if the Veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children. 38 C.F.R. § 3.452(a).  VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  All or any part of the compensation payable on account of any Veteran may be apportioned if the Veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment.  38 C.F.R. § 3.450; Hall v. Brown, 5 Vet. App. 294 (1993). 


The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451.

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent. 38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451. 

Veterans benefits will not be apportioned where the spouse of the disabled person has been found guilty of conjugal infidelity by a court having proper jurisdiction; or for the purported or legal spouse of the Veteran if it has been determined that he or she has lived with another person and held herself or himself out openly to the public to be the spouse of such other person, except where such relationship was entered into in good faith with a reasonable basis (for example trickery on the part of the Veteran) for the spouse believing that the marriage to the Veteran was legally terminated.  See 38 C.F.R. § 3.458(b)(c).


In general, the term "child of the Veteran" includes an unmarried person who is under the age of 18 years; or, who, before reaching the age of 18 years, became permanently incapable of self-support; or, who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 C.F.R. § 3.57(a).  "Stepchild" means a legitimate or an illegitimate child of the Veteran's spouse.  38 C.F.R. § 3.57(b). 

The RO denied the appellant's claim for apportionment of the Veteran's benefits on the basis that the Veteran had assigned a General Power of Attorney to the appellant giving her access to his account and that there was evidence that he had been providing the appellant with support.  The RO further found that there was no evidence that the Power of Attorney was ever revoked.  Although the decision was entitled "Special Apportionment Decision" it appears the RO denied the claim for a general apportionment, rather than a special apportionment based on financial hardship.

It is unclear, however, whether the Veteran was actually providing the appellant spousal support during the time that he was not living with her and his stepdaughter.  The Veteran and the appellant were married in May 2005 and divorced in May 2009, so 4 years later.  The appellant had a daughter prior to the marriage who is not biologically related to the Veteran, and whose date of birth is in January 1991 (thus, she turned 18 in January 2009).  The appellant made a request in August 2006 for apportionment of the Veteran's disability benefits.

In response, the Veteran has asserted that the appellant kicked him out of their house one month after their marriage, that he did 111/2 months in jail for domestic assault charges made by her, which he asserts are false, and that during his time in jail she had access to all of his benefits as she had the Power of Attorney.

He additionally has stated that she was living with another man since August 2005 and that he has been providing for her and her daughter.  VA received noticed that the Veteran was incarcerated again in May 2007 for domestic assault in November 2006 and for failure to appear in May 2007.  His scheduled release date was in July 2007.

The appellant also has stated that she and the Veteran were separated but not until July 2006.  During the February 2009 informal conference, she acknowledged that she had Power of Attorney but stated that she gave back the Power of Attorney.  She also noted that, after the Veteran was released from jail, he changed his bank account and address at the post office box.  She provided copies of cancelled checks for which she reported paying rent and utilities for their residence.  She also provided a statement from the Veteran's bank indicating she was no longer listed as a Power of Attorney on any of his bank accounts at that bank as of June 20, 2006.

A September 2005 Special Power of Attorney is of record appointing the appellant as the Veteran's attorney-in-fact to exercise the power to oversee bank accounts and other financial matters.  An October 2005 General Power of Attorney grants her authority for matters including bond, share, and commodity transactions, banking transactions, business operating transactions, insurance transactions, and claims and litigation.  Notably, though, benefits from military service are not included as one of the matters she has authority over.

The Veteran's argument against apportionment essentially is that since the appellant had control over all of his finances for 111/2 months that he served in jail that she and her daughter were being provided for during that time.  The Special Power of Attorney dated in September 2005 notes she had control over his financial matters.  However, the October 2005 General Power of Attorney specifically leaves off military benefits as a matter she had control over.  Thus, it is unclear whether she actually had access to his VA benefits during that time.  Moreover, in June 2006, she no longer had access to his bank accounts.  Therefore, the evidence does not show he provided her spousal benefits during the entire time that he was not living with her and his stepdaughter prior to their divorce in May 2009.

The record further shows that the appellant should be considered for special apportionment based on financial hardship.  The March 2008 RO apportionment decision lists the monthly income for her as $141.00 and monthly expenses as $598.00 with a net negative income of $457.00.  On the other hand, the Veteran's monthly award of VA benefits is $2,581.00, in addition to other monthly income of $647.00 for a total monthly income of $3,228.00.  His monthly expenses are $1,450.00, with a net income after expenses of $1,778.00.  As the appellant is not shown to be able to meet her monthly expenses, as of March 2008, and he has income remaining after his monthly expenses, the RO should consider whether the appellant should be entitled to special apportionment under the provisions of 38 C.F.R. § 3.451 during the time they were married and he was not living with her and his stepdaughter.  Although he was granted a 100 percent disability rating in 1974, consideration also should be given to his periods of incarceration when his disability benefit payments presumably decreased.

To further complicate matters, the May 2009 Divorce Judgment notes the Veteran was granted an absolute divorce from the appellant in this case on the grounds of inappropriate marital conduct.  The judgment does not specify what the details are for the inappropriate marital conduct.  However, as noted above, the appellant cannot be considered his spouse if she is found guilty of conjugal infidelity by a court having proper jurisdiction or lives with another man and holds herself out as married to that person.  See 38 C.F.R. § 3.458(b)(c).  The Veteran has stated that the appellant started living with her "boyfriend" in their house as of August 2005.  Additional information pertaining to this should be obtained on appeal.


Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Inform both parties of (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to obtain on the appellant's and the Veteran's behalf; (3) the information or evidence that the appellant is expected to provide; and (4) request or tell the appellant and the Veteran to provide any evidence in her or his possession that pertains to the claim.  

With respect to the information not of record necessary to substantiate the claim, the appellant and the Veteran should be notified to submit information concerning the following:

(a) records establishing whether the Veteran reasonably discharged his financial responsibility for the support of the appellant from August 2006 to May 2009; 

(b) the dates of the Veteran's incarceration from August 2006 and May 2009; 

(c) records concerning the dates the appellant had Power of Attorney over the Veteran's financial matters and the extent of such power; 


(d) and any court documents pertaining to the Veteran's and appellant's May 2009 divorce, specifically what "inappropriate marital conduct" the appellant was found to have engaged in.

A copy of this notification must be associated with the claims folder. 

2.  Ensure that all contested claims procedures have been satisfied, to include providing the Veteran with the contents of the appellant's April 2009 substantive appeal and the February 2009 informal conference report.  Also allow for the Veteran to elect whether he wants to appear at a hearing or informal conference.  If he elects to participate in a hearing, ensure the appellant also is notified and given the opportunity to participate in accordance with contested claims regulations.

3.  Furnish both the appellant and the Veteran a VA Form 4-5655 (Financial Status Report) and request that they complete them showing all of their income and expenses from August 2006 to May 2009.

4.  Make arrangements to obtain any documents concerning whether the Veteran made any payments toward support from August 2006 to May 2009 and/or the dates the appellant had Power of Attorney over the Veteran's financial matters and what that power included.  

As noted above, the appellant stated that she gave back the Power of Attorney and that after the Veteran returned from jail he changed his bank account information so that the appellant no longer had access.  Also obtain documents concerning the dates of the Veteran's periods of incarceration from June 2005 and May 2009; and pertinent information concerning the "inappropriate marital conduct" the appellant was found to have engaged in as part of the May 2009 divorce judgment.

5.  Then readjudicate this apportionment claim, considering all applicable laws and regulations and any additional information or evidence obtained as a result of this remand.  Ensure the claim is readjudicated as a general apportionment and a special apportionment claim under 38 C.F.R. §§ 3.450, 3.451, respectively.  If the decision remains adverse to the appellant, she and the Veteran and his representative, if any, must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration of the claim.

The appellant and Veteran have the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


